DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and IDS, filed 12/08/2020.

Claims 1-32 previously presented.
Claims 33-37 are added by the amendment filed 12/08/2020.
Claims 1-37 are pending.

Claims 1-27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2020.

Claims 28, 30-37 are subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/32,561, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
There is not adequate support for multiple limitations recited in the instant claims in the previously filed applications. For example, application No. 14/32,561 does not disclose “epinephrine” instantly claimed by the present application, nor “delivery across at least two mucous membranes simultaneously inside said patient’s mouth”. Applicant first disclosed epinephrine and two dosages in the present application. 
Thus, Applicant does not have sufficient support in the parent application 14/323,561 to earn the priority date of the instantly claimed epinephrine, and delivery across two mucous membranes simultaneously inside the patient’s mouth.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

Claims 28, 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill (US 2007/0293581) and Carver et al. (US 2010/00291160), both references are provided by IDS filed 11/13/2019.

Applicant Claims 
Claim 28 is directed to a method of treating hypotension and or anaphylaxis with non-gastrointestinal transmucosal delivery of an at least two dosages of an at least one pharmaceutical formulation of epinephrine, including 2.5 mg to 80 mg of an active pharmaceutical ingredient of epinephrine and at least one pharmaceutically acceptable excipient, said method avoiding at least most first-pass metabolism by the liver by preventing more than half (more than 50%) of said active pharmaceutical ingredient of epinephrine from being ingested;
said method including administration, by at least one dosage applicator device, of said at least two dosages of said at least one pharmaceutical formulation of epinephrine inside a patient's mouth for transmucosal delivery across at least two mucous membranes simultaneously inside said patient's mouth;
said method further including securing/adhering at least one of said at least two dosages of said at least one pharmaceutical formulation of epinephrine to at least one of the said at least two mucous membranes with a bioadhesive for said transmucosal delivery;
said method further associated with at least one of greater systemic bioavailability, lower dilution, lower side effects, or a combination thereof.



Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hill teaches sublingual dosing regimen for administering a series of epinephrine doses for treatment of allergic emergencies such as anaphylaxis (abstract; ¶¶ 0070, 0081, 0082). Hill teaches treating an allergic emergency in a patient comprising the steps of (a) administering to the patient two or three doses of sublingual dosage form comprising epinephrine; and (b) administering to the patient a second and third dose of a sublingual dosage form comprising epinephrine (¶¶ 0011, 0025, 0030, 0036, 0108; claims; examples 4, 5). The dosage forms comprise epinephrine and excipient (¶ 0016). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hill teaches two or more sublingual dosage form to deliver epinephrine and suggest administration at the same time, the reference however does not explicitly teach administration of at least two dosages of epinephrine across at least two mucous membranes simultaneously inside said patient's mouth. Hill does not teach applicator as claimed by claim 28.  
Carver teaches non-invasive drug delivery systems useful for the absorption of therapeutically active agents through the epithelial membrane (abstract). The dosage form is administered under the tongue and has top convex surface and concave underside to fit under the tongue and is prevented from easily dislodgment from the insertion area thereby allowing the delivery system to provide the intended therapeutic benefit to the patient (¶¶ 0107-0115). Sublingual-type formulations are more effective than simply chewing and swallowing because drug efficiently pass through the sublingual membrane and into the blood without irreversible modification (¶¶ 0009, 0061). Non-invasive sublingual delivery provides delivery of the active agents without 
Hiller teaches drug delivery device that can be held in the mouth to administer active agent continuously or semi-discontinuously to the mucosa and securely and removably inserted into the patient’s mouth (abstract; ¶¶ 0012, 0013). The device is attached to the retainer and maintained in the mouth by bioadhesive (¶¶ 0132, 0257).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat anaphylaxis using first and second sublingual epinephrine dosage forms that are maintained under the tongue until completely dissolved as taught by Hill, and use a dosage form that comprises convex top and concave underside that dissolves under the tongue without swallowing or chewing as taught by Carver. One would have motivated to do so because Carver teaches such a shape of sublingual dosage form fits under the tongue and is prevented 
Further, it would have been obvious to one having ordinary skill in the art to add a protective coating layer taught by Carver to the dosage form taught by Hill and also reads on applicator because Carver teaches such a layer acts as a barrier to protect the formulation from mixing with the saliva and to adhere it to the mucosa.
Furthermore, one having ordinary skill in the art would have delivered the dosage form taught by the combination of Hill with Carver using a retainer as taught by Hiller because Hiller teaches retainer can deliver and hold dosage forms in the mouth to 
Regarding the limitation of claim 28 that the method avoids most first-pass metabolism by the liver by preventing more than half (more than 50%) of epinephrine from being ingested, both cited references are directed to sublingual administration, and avoidance of ingesting the dosage form, and Carver teaches to maintain the dosage form under the tongue and teaches the dosage form is dissolvable in the mouth in order not to be swallowed or chewed. Further, Carver teaches sublingual delivery provides delivery of the active agents without passing through the liver via gastrointestinal tract (GIT), thus eliminating first pass detoxification. Eliminating first pass detoxification allows for a decreased dose of the therapeutic active agent, decreased toxicity from metabolic by-products of liver detoxification, and enhanced speed of delivery of the therapeutic active agent. The teaching of Carver implies that more than half of epinephrine is not ingested. 
Regarding the limitation of claim 28 that “protecting said active pharmaceutical ingredient of epinephrine from mixing with saliva”, applicants disclosed this is achieved by adhering the dosage form to the mucosa and by help of excipients, see page 5, lines 19-21 of the present specification as originally filed, and excipients disclosed by applicants at page 9, line 13, includes muco-adhesive, i.e. bioadhesives. Since combination of the cited references teaches adherence of the dosage form to the mucosa by adhesives, then protecting active pharmaceutical ingredient from mixing with saliva is expected from the prior art dosage form. Note that Carver teaches delivery to the immediate environment contacting the dosage form by dissolving the drug in saliva.   

  Regarding the limitation of “securing/adhering said at least one dosage of a pharmaceutical formulation of epinephrine to at least one of the said at least two mucous membranes with a bioadhesive for said transmucosal delivery” as claimed by claim 28, Hill suggests mucoadhesive dosage form, and Carver teaches the sublingual dosage form is prevented from easily dislodging from its intended absorption area by including materials to enhance stickiness and bioadhesion, e.g. adhesive.
Regarding the limitation of “the method associated with at least one of greater systemic bioavailability, lower dilution, or lower side effects” as claimed by claim 28, the cited references teaches lower side effect more than side effects from ingested formulation, e.g. Carver teaches delivery of the active agents without passing through the gastrointestinal tract (GIT) without having the active ingredient pass through the liver via GIT, thus eliminating first pass detoxification. Eliminating first pass detoxification allows for a decreased dose of the therapeutic active agent, decreased toxicity from metabolic by-products of liver detoxification, and enhanced speed of delivery of the therapeutic active agent.

Regarding claim 31 that recites the barrier comprises a hydrophobic layer, hydrophobic surface, physical barrier, or combination thereof that partially surrounding the dosage form, Carver teaches encapsulation or coating the dosage form and teaches the coating comprises zein, which is a hydrophobic material as required by the claim. Note that the claim requires the barrier partially surrounds the dosage form, not completely.   
Regarding claim 32 that at least two dosages of epinephrine are administered concurrently, this is suggested by cited references as set forth above. One having ordinary skill in the art would have determined if more than one dosage form is needed based on the severity of the anaphylaxis and the dose of epinephrine in a single dose. Applicants failed to show unexpected results obtained from administering two doses versus one dose, or the dose in each dosage form. Note, no epinephrine dose of each dosage form is claimed.  
Regarding the retainer claimed by claim 33, it is taught by Hiller.
Regarding removal of the applicator from the mouth after transmucosal delivery, Hiller teaches  the retainer is removable.

Regarding claim 36 that the retainer is used to dispense, insert, adhere of the dosage form to the mucous membrane is suggested by Hiller,
Regarding claim 37 to dispense the dosage form with bioadhesive, it is suggested by all the cited references. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 
Priority
The examiner acknowledged applicant’s statement that: “Applicants do not acquiescence to or agree with the Examiner’s position, but respond below to the Examiner’s rejections in order to advance prosecution of the present application.”

Rejections under 35 U.S.C. §103
The cited references do not disclose all of the claimed elements
Applicant argues that claim 28, as amended, is directed to a method that includes administering, “by at least one dosage applicator device,” at least two epinephrine dosages inside a patient’s mouth. Hill does not teach or suggest administering dosages inside a patient’s mouth using a 

This argument is moot in view of the new ground of rejection necessitated by applicant’s amendment. Carver teaches coating to protect and adhere the dosage form to the mucosa that reads on an applicator. Hiller reference, newly cited teaches retainer that adheres to the dosage form to the mucosa.  

Applicant argues that Carver does not teach or suggest administering dosages inside a patient’s mouth using a dosage applicator device. Carver discloses non-invasive systems for absorption of therapeutic active agents through epithelial membranes, para. [0002]. The orally administered formulations of the delivery system may be tablets, pills, capsules, caplets, or films. Id., para. [0099]. The disclosed oral formulations are not dosage applicator devices. Instead, the formulations are placed directly in the mouth by a user’s fingers, and the shapes of the formulations encourage proper placement and sublingual dissolution. Id., para. [0110]. The formulations may be multilayered, and the layers may dissolve at different rates. Id., para. [0114].

In response to this argument, it is argued that Carver teaches encapsulating or coating with mucoadhesive material that reads on the broadly claimed applicator claimed by claim 28. Applicant’s attention is directed to the scope of the present claim 28 that do not require any applicator. Therefore, the coating layer taught by Carver reads on the instantly claimed applicator. The newly cited reference by Hiller teaches retainer used to deliver active agent to the mouth and mucosa by adhering to the mucosa. 

The cited references provide no reasonable expectation of success in practicing the claimed method

Applicant argues that claim 28, as amended, is directed to a method that includes administering, “by at least one dosage applicator device,” at least two epinephrine dosages inside a patient’s 

This argument is moot in view of the new ground of rejection necessitated by applicant’s amendment. Carver teaches coating to protect and adhere the dosage form to the mucosa that reads on an applicator. Hiller reference, newly cited teaches retainer that adheres to the dosage form to the mucosa.  

Applicant argues that Carver makes no mention of a dosage applicator device. Carver discloses only formulations. The shape of the formulations are “made to be inserted under the tongue and the shape itself suggests where the formulation of the pharmaceutical should be placed.” Carver, para. [0108]. The formulation shapes and sizes may also provide the patient with positive identification that the formulation is a sublingual dosage form that should not be chewed or swallowed. Id., para [0109]-[0111]. One of skill, who read Carver, would have no motivation to modify the method of Hill to administer the dosage form with a dosage applicator device. Certainly one of skill would have no reasonable expectation of doing so successfully.

In response to this argument, it is argued that Carver teaches encapsulating or coating with mucoadhesive material that reads on the broadly claimed applicator claimed by claim 28. Applicant’s attention is directed to the scope of the present claim 28 that do not require any applicator. Therefore, the coating layer taught by Carver reads on the instantly claimed applicator. The newly cited reference by Hiller teaches retainer used to deliver active agent to the mouth and mucosa by adhering to the mucosa. One of skill, would have motivated to modify the method of Hill in view of Carver and Hiller to administer the dosage form with a dosage applicator device with reasonable expectation of achieve the present invention. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
 
Dependent Claims 30-32
Applicants argue that “If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious.” M.P.E.P. § 2143.03 {citing In re Fine, 837 F.2d 1071 (Fed. Cir. 1988)). Thus, claims 30-32, which depend from nonobvious independent claim 28, are also nonobvious.

In response to this argument, it is argued that dependent claims 30-32 are taught explicitly or implicitly by the cited references, and would have been obvious for the reasons claim 28 is obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./



/ISIS A GHALI/           Primary Examiner, Art Unit 1611